UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6388


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVE ANDRAE TAYLOR, a/k/a Indian, a/k/a Nicholas, a/k/a Spike,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00145-REP-2)


Submitted: July 18, 2017                                          Decided: August 9, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se. Peter Sinclair Duffey, Gurney Wingate Grant, II,
Katherine Lee Martin, Robert E. Trono, Assistant United States Attorneys, Heather Hart
Mansfield, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia;
Michael Arlen Jagels, Senior Deputy Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dave Andrae Taylor appeals the district court’s order construing his second

motion to reduce sentence based on Amendment 782 to the Guidelines as a motion to

reconsider and denying it for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Taylor, No. 3:99-cr-00145-REP-2 (E.D. Va. Mar. 6, 2017). We deny

Taylor’s motion to appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2